Judgment unanimously affirmed. Memorandum: This appeal presents the same question as we dealt with in Matter of Mathis v. Henderson (42 A D 2d 1029) decided herewith. The facts differ in that the petitioner in the case at bar was sentenced to 0-15 years for his conviction of manslaughter in the Supreme Court of Erie County in May of 1970. His term was to run concurrently with concurrent terms of 5 to 7 years and 2% to 7 years imposed upon him by the same court following his conviction of burglary, third degree, and grand larceny. Petitioner was paroled on June 26, 1972 and arrested on August 10, 1972 in the City of Buffalo and was charged with various crimes. Upon his arrest, a parole violation detainer was lodged against him. He pied guilty to a reduced charge and was held in custody until November 8, 1972 when a formal parole revocation hearing was held and his parole was revoked. His petition sets forth the same grounds as in the Mathis ease and also presents the same claim of failure to credit him with sufficient jail time. Reference is made herein to the Mathis case which fully covers the case at bar. (Appeal from a judgment of Cayuga Special Term denying application for an order to show cause in an article 78 proceeding and dismissing proceeding on the merits.) Present — Goldman, P. J., Witmer, Moule, Simons and Henry, JJ.